internal_revenue_service department of the treasury number release date index numbers in re washington dc person to contact telephone number refer reply to cc intl plr-107742-00 date date legend taxpayer date a date b date c date d cpa firm individual a dear this replies to a letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to submit a ruling_request provided by sec_877 and notice_97_19 1997_1_cb_394 as modified by notice_98_34 1998_2_cb_29 the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by taxpayer this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer obtained his green card on date a to work in the united_states for a united_states company about five months later during date b taxpayer’s employer transferred him overseas where he worked in various countries on date c taxpayer was en route to the united_states when immigration authorities confiscated taxpayer’s green card because taxpayer had not resided in the united_states for approximately plr-107742-00 twelve years individual a is an employee of cpa firm which was engaged to assist taxpayer with respect to the u s tax ramifications of his expatriation taxpayer should have requested an sec_877 ruling by date d on date d individual a was given a package which contained taxpayer’s sec_877 ruling_request to mail to the i r s individual a attempted to mail the package at two different u s post offices but discovered that both were closed however individual a was unaware that the package needed to be postmarked on date d the package was then mailed the day after date d sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation notice_97_19 section iv fixes the time for an individual to submit a ruling_request for a determination as to whether such expatriation had for one of its principal purposes the avoidance of u s taxes therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to submit a ruling_request provided by notice_97_19 as modified by notice_98_34 as discussed with one of the taxpayer’s authorized representatives during a telephone call with a representative of this office no ruling is expressed as to the application of any other section of the code or regulations to the facts presented specifically no plr-107742-00 opinion is expressed as to the tax consequences under sec_877 a copy of this ruling letter should be associated with the ruling_request to be filed under sec_877 pursuant to notice_97_19 as modified by notice_98_34 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer and the other representative sincerely s allen goldstein reviewer office of the associate chief_counsel international
